DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-5, 7-16, 18-22 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance of the claims are the limitations “a shear pin that couples the connector first portion and the connector second portion together in shear; and a releasable fastener that couples the connector first portion and the connector second portion together and that is configured to selectively separate the connector second portion from the connector first portion in response to a command signal, wherein: the connector first portion comprises a first aperture; the connector second portion comprises a second aperture; the shear pin comprises a pin first portion having a cylindrical surface and a pin second portion having a frustoconical surface; a largest diameter of the frustoconical surface is greater than a diameter of the cylindrical surface; the pin first portion is received by one of the first aperture or the second aperture; and -2-U.S. Ser. No. 16/543,758 Docket No. 19-0017-US-NP Amendment After Final the pin second portion is received by another one of the first aperture or the second aperture.”
The closest prior art references are Horning et al and Steffy et al. While these references are to satellite dispensers, neither reference discloses at least a shear pin used in combination with a command actuated releasable fastener. These devices are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642